—Order, Family Court, New York County (Mary E. Bednar, J.), entered March 7, 1994, which paroled the subject children to their natural mother, respondent Teewana L., with Child Welfare Administration supervision, unanimously affirmed, without costs.
The application by respondent mother for return of the *353children in this case pursuant to Family Court Act § 1028 was properly granted. The children were removed from the mother’s home when one of the children, Christina, was found to have a hand shaped bruise on the side of her face, which the child stated was caused by the mother’s paramour, respondent Keith E. Family Court Act § 1028 (a) provides that the application of a parent seeking return of a child temporarily removed under such circumstances "shall” be granted after a hearing, "unless it finds that the return presents an imminent risk to the child’s life or health.” The evidence presented by the agency did not demonstrate that the respondent mother posed any imminent risk to the children, and the Family Court was well within its statutory prerogative in determining that the removal of Keith E. from the home by way of protective order adequately removed any potential threat to their safety and well being. Concur—Murphy, P. J., Ellerin, Ross, Nardelli and Williams, JJ.